Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 11,336,356 to Tosato et al. (hereinafter as Tosato) in view of Ko et al. (US Publication 2012/0076028 A1).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of the instant application merely narrow the scope of the claims 1-20 of the Tosato Patent by adding elements and their functions to the claims that would have been obvious to one of ordinary skill in the art. 
Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Tosato discloses a method comprising:
determining, at a first device, a matrix W2, comprising linear combination coefficients for a pre-coder matrix indicator (PMI) matrix (see claim 1, col. 17, lines 55-58);
determining a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2 is located in a frequency component with a predetermined index (see claim 1, col. 17, lines 64-67);
generating a strongest coefficient indicator with [log2 2L] bits, indicating the index of the spatial component associated with the maximum coefficient of matrix W2 (see claim1, col. 18, lines 1-3), and
transmitting, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients of the shifted matrix, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient (see claim 1, col. 18, lines 4-9).
Claim 1 of Tosato already discloses “generating a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim1, col. 18, lines 1-3), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 
 
Regarding claim 2, Tosato discloses the method of claim 1, wherein determining the matrix W2, comprises:
receiving downlink control information received from the second device (see claim 2, col. 18, lines 10-13);
obtaining a resource indication associated with the spatial components and the frequency components (see claim 2, col. 18, lines 14-15); and
determining the matrix based on the downlink control information and the resource indication (see claim 2, col. 18, lines 16-18).

Regarding claim 3, Tosato discloses the method of claim 1, wherein shifting the frequency components comprises:
determining indices of the frequency components (see claim 3, col. 18, lines 19-21);
determining a reference index from the indices of the frequency components, the reference index indicating a frequency component associated with the maximum coefficient in the matrix (see claim 3, col. 18, lines 22-25); and
shifting the frequency components based on the indices of the frequency components, the predetermined index and the reference index (see claim 3, col. 18, lines 26-28).

Regarding claim 4, Tosato discloses the method of claim 1, further comprising:
determining, based on the shifted matrix, a bitmap indicating locations of the non-zero linear combination coefficients in the shifted matrix (see claim 4, col. 18, lines 29-32); and
transmitting the uplink control information comprising the bitmap (see claim 4, col. 18, lines 33-34).

Regarding claim 5, Tosato discloses the method of claim 1, further comprising:
generating, based on the predetermined index and the frequency components, a second indication indicating a frequency range associated with a subset of the frequency components (see claim 5, col. 18, lines 35-39);
transmitting the uplink control information comprising the second indication (see claim 5, col. 18, lines 40-42).

Regarding claim 6, Tosato discloses the method of claim 5, wherein generating the second indication comprises:
determining, from the frequency components, a maximum frequency component associated with the predetermined index (see claim 6, col. 18, lines 43-47);
selecting, from the frequency components, the subset of the frequency components excluding the maximum frequency component (see claim 6, col. 18, lines 48-50);
determining indices of the subset of the frequency components after the shifting (see claim 6, col. 18, lines 51-52); and
generating the second indication based on the indices of the subset of the frequency component (see claim 6, col. 18, lines 53-54).

Regarding claim 7, Tosato discloses a method comprising:
receiving, at a second device, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient (see claim 7, col. 18, lines 55-60), 
wherein the coefficients are of a matrix W2 for a pre-coder matrix indicator (PMI) matrix (see claim 7, col. 18, lines 62-65),
the received non-zero linear combination coefficients exclude a maximum coefficient (see claim 7, col. 18, lines 66-67), and
the received strongest coefficient indicator indicates the index of a spatial component associated with the maximum coefficient of matrix W2, and wherein the method further comprises (see claim 7, col. 19, lines 1-4):
determining state information of the channel, wherein a coefficient of matrix W2, at a
position with the spatial component indicated by the strongest coefficient indicator and with a frequency component determined by a predetermined index, assumes a preconfigured value (see claim 7, col. 19, lines 5-12).
Claim 7 of Tosato already discloses “a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim 7, col. 18, lines 55-60), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 

Regarding claim 8, Tosato discloses the method of claim 7, wherein determining the state information comprises: 
determining the matrix W2 based on the uplink control information (see claim 8, col. 19, lines 13-16); and 
determining the state information based on at least the matrix W2 (see claim 8, col. 19, lines 17-18).

Regarding claim 9, Tosato discloses the method of claim 7, wherein the uplink control information comprises a second indication indicating a frequency range associated with a subset of the frequency components (see claim 9, col. 19, lines 19-22).

Regarding claim 10, Tosato discloses the method of claim 7.
The claims of Tosato may not explicitly show “the preconfigured value is 1.”
However, Tosato claims a preconfigured value is obtained by applying a common scaling to the coefficients of the matrix W (see claim 7, col. 19, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to modify the claims of Tosato with a design choice to include “the preconfigured value is 1” as taught by Tosato so that it would allow apply a common scaling to the coefficients of a matrix (see claim 7, col. 19, lines 9-11). 
Regarding claim 11, Tosato discloses a first device comprising: 
at least one processor (see claim 10, col. 19, lines 23-24); and 
at least one memory including computer program codes, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device at least to: 
determine a matrix comprising linear combination coefficients for a pre-coder matrix indicator (PMI) matrix (see claim 10, col. 19, lines 25-38); 
determine a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2, is located in a frequency component with a predetermined index (see claim 10, col. 19, lines 39-42); 
generate a strongest coefficient indicator, indicating the index of the spatial component associated with the maximum coefficient of matrix W2 (see claim 10, col. 19, lines 43-45), and 
transmit, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non- zero linear combination coefficients exclude the maximum coefficient (see claim 10, col. 19, lines 46-49).
Claim 10 of Tosato already discloses “generate a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim 10, col. 19, lines 43-45), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 

Regarding claim 12, Tosato discloses the first device of claim 11, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device at least to determine the matrix by:
receiving downlink control information received from the second device (see claim 11, col. 19, lines 50-53);
obtaining a resource indication associate with the spatial components and the frequency components (see claim 11, col. 19, lines 54-55); and
determining the matrix based on the downlink control information and the resource indication (see claim 11, col. 19, lines 56-57).

Regarding claim 13, Tosato discloses the first device of claim 11, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device at least to shift the frequency components by:
determining indices of the frequency components (see claim 12, col. 19, lines 58-60);
determining a reference index from the indices of the frequency components, the reference index indicating a frequency component associated with the target coefficient in the matrix (see claim 12, col. 19, lines 61-64);
shifting the frequency components based on the indices of the frequency components, the predetermined index and the reference index (see claim 12, col. 19, lines 65-67).

Regarding claim 14, Tosato discloses the first device of claim 11, wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device at least to:
determine, based on the shifted matrix, a bitmap indicating locations of the non-zero linear combination coefficients in the shifted matrix (see claim 13, col. 20, lines 1-5); and
transmit the uplink control information comprising the bitmap (see claim 13, col. 20, lines 6-7).

Regarding claim 15, Tosato discloses the first device of claim 11, wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the first device at least to:
generate, based on the predetermined index and the frequency components, a second indication indicating a frequency range associated with a subset of the frequency components (see claim 14, col. 20, lines 8-13);
transmit the uplink control information comprising the second indication (see claim 14, col. 20, lines 14-16).

Regarding claim 16, Tosato discloses the first device of claim 15, wherein the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device at least to generate the second indication by: 
determining, from the frequency components, a target frequency component associated with the predetermined index (see claim 15, col. 20, lines 17-21); 
selecting, from the frequency components, the subset of the frequency components excluding the target frequency component (see claim 15, col. 20, lines 22-24); 
determining indices of the subset of the frequency components after shifting (see claim 15, col. 20, lines 25-26); and 
generating the second indication based on the indices of the subset of the frequency component (see claim 15, col. 20, lines 27-28).

Regarding claim 17, Tosato discloses a second device comprising: 
at least one processor (see claim 16, col. 20, lines 29-30); and 
at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second device at least to:
receive, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient, wherein the coefficients are of a matrix W2 for a pre-coder matrix indicator (PMI) matrix (see claim 16, col. 20, lines 31-39, 43-45), 
the received non-zero linear combination coefficients exclude the maximum coefficient (see claim 16, col. 20, lines 46-47), and 
the received strongest coefficient indicator with [log2 2L] bits indicates the index of a spatial component associated with the maximum coefficient of matrix W2 (see claim 16, col. 20, lines 48-50), and 
determine state information of the channel, wherein a coefficient of matrix W2, assumes a preconfigured value at a position determined by the strongest coefficient indicator and a predetermined index of the matrix W2 (see claim 16, col. 20, lines 51-54).
Claim 16 of Tosato already discloses “a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim 16, col. 20, lines 31-39, 43-45), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 

Regarding claim 18, Tosato discloses the second device of claim 17, wherein the at least one memory and the computer program codes are further configured to, with the at least one processor, cause the second device at least to determine the state information by: 
determining the matrix W2 based on the uplink control information (see claim 17, col. 20, lines 55-58); and 
determining the state information based on at least the matrix W2 (see claim 17, col. 20, lines 59-60).

Regarding claim 19, Tosato discloses the second device of claim 17, wherein the uplink control information comprises a second indication indicating a frequency range associated with a subset of the frequency components (see claim 18, col. 20, lines 61-64).

Regarding claim 20, Tosato discloses the second device of claim 17.
The claims of Tosato may not explicitly show “the preconfigured value is 1.”
However, Tosato claims a preconfigured value is obtained by applying a common scaling to the coefficients of the matrix W (see claim 7, col. 19, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to modify the claims of Tosato with a design choice to include “the preconfigured value is 1” as taught by Tosato so that it would allow apply a common scaling to the coefficients of a matrix (see claim 7, col. 19, lines 9-11). 

Regarding claim 21, Tosato discloses a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least (see claim 19, col. 20, lines 66-67):
determining, at a first device, a matrix W2, comprising linear combination coefficients for a pre-coder matrix indicator (PMI) matrix, wherein matrix W2 has spatial components and frequency components (see claim 1, col. 17, lines 55-58);
determining a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2 is located in a frequency component with a predetermined index (see claim 1, col. 17, lines 64-67);
generating a strongest coefficient indicator with [log2 2L] bits, indicating the index of the spatial component associated with the maximum coefficient of matrix W2 (see claim1, col. 18, lines 1-3), and
transmitting, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients of the shifted matrix, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient (see claim 1, col. 18, lines 4-9).
Claim 1 of Tosato already discloses “generating a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim1, col. 18, lines 1-3), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 

Regarding claim 22, Tosato discloses a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least (see claim 20, col. 21, lines 1-3):
receiving, at a second device, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient (see claim 7, col. 18, lines 55-60), 
wherein the coefficients are of a matrix W2 for a pre-coder matrix indicator (PMI) matrix wherein matrix W2 has spatial components and frequency components (see claim 7, col. 18, lines 62-65),
the received non-zero linear combination coefficients exclude a maximum coefficient (see claim 7, col. 18, lines 66-67), and
the received strongest coefficient indicator with [log2 2L] bits indicates the index of a spatial component associated with the maximum coefficient of matrix W2, and wherein the method further comprises (see claim 7, col. 19, lines 1-4):
determining state information of the channel, wherein a coefficient of matrix W2, at a
position with the spatial component indicated by the strongest coefficient indicator and with a frequency component determined by a predetermined index, assumes a preconfigured value (see claim 7, col. 19, lines 5-12).
Claim 7 of Tosato already discloses “a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2 (see claim 7, col. 18, lines 55-60), and
The claims of Tosato may not explicitly show “the matrix is a 2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits.”
However, Ko, in the similar field of endeavor, teaches the number of spatial channels is 2 and the rank information is limited to N or 2, such that the number of required bits is log2 2 (see paragraph 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prompt the variations of the claims of Tosato for use in the same field based on a design choice to modify the size of the W2 matrix to be a “2L x M matrix, wherein matrix W2 has 2L spatial components and M frequency components” and the strongest coefficient indicator with “[log2 2L] bits” as taught by Ko so that it would yield a variation that is predictable to one of ordinary skill in the art by allowing the amount of channel status information that must be measured and reported by the receiver to be greatly reduced (see paragraph 0222). 












Allowable Subject Matter
Claims 1-22 would be allowable if the non-statutory double patenting rejection of claims 1-22 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method comprising:
“determining a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2, is located in a frequency component with a predetermined index;
generating a strongest coefficient indicator with [log2 2L] bits, indicating the index of the spatial component associated with the maximum coefficient of matrix W2, and
transmitting, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients of the shifted matrix, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient” in combination with other recited elements in claim 1.

The present application relates to a method comprising:
“receiving, at a second device, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient, wherein the coefficients are of a 2L x M matrix W2 for a pre-coder matrix indicator (PMI) matrix wherein matrix W2 has 2L spatial components and M frequency components,
the received non-zero linear combination coefficients exclude a maximum coefficient, and
the received strongest coefficient indicator with [log2 2L] bits indicates the index of a spatial component associated with the maximum coefficient of matrix W2, and wherein the method further comprises:
determining state information of the channel, wherein a coefficient of matrix W2, at a
position with the spatial component indicated by the strongest coefficient indicator and with a frequency component determined by a predetermined index, assumes a preconfigured value” in combination with other recited elements in claim 7.

The present application also relates to a first device comprising: 
“determine a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2, is located in a frequency component with a predetermined index; 
generate a strongest coefficient indicator with [log2 2L] bits, indicating the index of the spatial component associated with the maximum coefficient of matrix W2, and transmit, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient” in combination with other recited elements in claim 11.

The present application also relates to a second device comprising: 
“receive, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient, wherein the coefficients are of a 2L x M matrix W2 for a pre-coder matrix indicator (PMI) matrix, wherein matrix W2, has 2L spatial components and M frequency components, the received non-zero linear combination coefficients exclude the maximum coefficient, and the received strongest coefficient indicator with [log2 2L] bits indicates the index of a spatial component associated with the maximum coefficient of matrix W2, and 
determine state information of the channel, wherein a coefficient of matrix W2, assumes a preconfigured value at a position determined by the strongest coefficient indicator and a predetermined index of the matrix W2” in combination with other recited elements in claim 17.

The present application also relates to a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least:
“determining a shifted matrix by shifting the frequency components of matrix W2, circularly, such that a maximum coefficient of matrix W2, is located in a frequency component with a predetermined index;
generating a strongest coefficient indicator with [log2 2L] bits, indicating the index of the spatial component associated with the maximum coefficient of matrix W2, and
transmitting, to a second device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients of the shifted matrix, wherein the non-zero linear combination coefficients are scaled by the maximum coefficient, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient” in combination with other recited elements in claim 21.
The present application also relates to a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least:
“receiving, at a second device, from a first device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients scaled by a maximum coefficient, wherein the coefficients are of a 2L x M matrix W2 for a pre-coder matrix indicator (PMI) matrix wherein matrix W2 has 2L spatial components and M frequency components, the received non-zero linear combination coefficients exclude a maximum coefficient, and
the received strongest coefficient indicator with [log2 2L] bits indicates the index of a spatial component associated with the maximum coefficient of matrix W2, and 
determining state information of the channel, wherein a coefficient of matrix W2, at a position with the spatial component indicated by the strongest coefficient indicator and with a frequency component determined by a predetermined index, assumes a preconfigured value” in combination with other recited elements in claim 22.

The closest prior art, Rahman et al. (US Publication 2017/0302353 A1), teaches a method and system for transmitting a channel state information (CSI) feedback from a user equipment to a base station, wherein the CSI is based a spatial channel information codebook that comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix.  The CSI feedback information is then transmitted over an uplink channel.
A second prior art, Onggosanusi et al. (US Publication 2016/0359538 A1), teaches a method and system for performing CSI-RS resource multiplexing such that a spatial multiplexing is performed in time and frequency multiplexing of CSI-RS resources within the same time and frequency allocation as well as the same subset of basis vectors.  
A third prior art, Chen et al. (US Publication 2012/0300867 A1), teaches a MIMO system in which the channel feedback model coefficients are obtained by using the time, frequency, and spatial correlations of the channel. 
However, Rahman, Onggosanusi, and Chen, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471